Opinion by
Oliver, P. J.
Following Abstract 47109 and in view of stipulation entered into between counsel wherein the Government conceded that the items here in question are not composed in any part of synthetic resin or ivory, that they do not imitate pearls, and that they are not imitation pearl beads, they were found to be beads composed wholly or in chief value of glass and are in imitation of precious or semiprecious stones, file claim at 45 percent under paragraph 1503 was therefore sustained.